WASHBURN, P. J.
Epitomized Opinion
The petition alleges that Heckman, having options on certain farms, interested several persons in furnishing capital to purchase, improve and sell said farms, Heckman to receive, secretly, a commission from the owners of said farms. Petition further alleges that Heckman confided in his brother and one Barnh’olt, both of whom agreed to assist him in carrying out his plan.
The petition further alleges that the land owners knew of the intended fraud, that they knew that Heckman was the confidential advisor of the Estates-Co., a corporation which Heckman had formed for his fraudulent purpose, and to whom he intended to sell the farms, and that the land owners, with one exception, agreed to keep secret the fact that they were paying Heckman -a commission. The- petition alleges that one of the land owners, although he did not agree to pay Heckman a commission, knew of the fraud and profited thereby'. The lower court sustained a demurrer to the petition on the ground of misjoinder of several causes of action and failure to state sufficient facts to constitute a cause of action.
1. An allegation in a petition that the defendants combined for purpose of fraud is a 'sufficient charge of conspiracy to maintain an action, although the word “conspire” is not used.
2. An allegation in a petition that several of a *170number of defendants knew of a fraud and actec with such knowledge is sufficient statement of fact; to constitute a cause of action against such defendants.
Attorneys — Charters M. Hamill and Watters, An dress, Southworth, Wise & Maxon, for the Estate; Co.; Commins, Brouse, Englebeck & McDowell, Sla baugh, Young, Seiberling, Huber & Guinther Frank & Ream, H. W. Schwab and Underwood & Hutchison, for Heckman.
3. An allegation in a petition that one of severa defendants knew of an intended fraud and profitec thereby is sufficient statement of facts to constitutf a cause of action against such defendant.
4. When all the defendants named in a petitior are shown to be proper parties to an action it follows that there is no misjoinder of actions.